     Case 2:20-cv-01263-JAD-EJY Document 1 Filed 07/07/20 Page 1 of 6




 1   MICHAEL A. FEDERICO, ESQ.
     Nevada Bar No. 005946
 2
     OLSON CANNON GORMLEY & STOBERSKI
 3   9950 West Cheyenne Avenue
     Las Vegas, Nevada 89129
 4   Telephone: (702) 384-4012
     Facsimile: (702) 383-0701
 5
     mfederico@ocgas.corn
 6
     Attorney for Defendant
 7   COSTCO WHOLESALE CORPORATION
 8

 9                           UNITED STATES DISTRICT COURT

10                                  DISTRICT OF NEVADA
11                                            ****
12
     LISA YALOVICH, individually,       ) CASE NO.: 2:20-cv-1263
13                                      )
                           Plaintiff,   )
14
                                        )
15   vs.                                )
                                        )
16   COSTCO WHOLESALE CORPORATION)
     d/b/a COSTO WHOLESALE; DOES 1      )
17
     through 100 and ROE CORPORATIONS 1 )
18   through 100, inclusive,            )
                                        )
19                         Defendants.  )
                                        )
20

21                    PETITION FOR REMOVAL OF CIVIL ACTION

22   TO: THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEVADA:
23
            Petitioner COSTCO WHOLESALE CORPORATION (hereinafter "Petitioner"), a
24
     Washington Corporation respectfully shows:
25
            1.     Petitioner is the Defendant in the above-entitled action;
26

27         2.      On June 18, 2020, an action was commenced against Defendant/Petitioner

28
Case 2:20-cv-01263-JAD-EJY Document 1 Filed 07/07/20 Page 2 of 6




COSTCO WHOLESALE CORPORATION and is now pending in the District Court, Clark

County, Nevada as Case No. A-20-816803-C. Process of Service was served upon

Defendant/Petitioner on June 23, 2020. Copies of the Complaint and Summons are attached

hereto as Exhibits "A" and "B" respectively;

        3.      This Notice is timely filed pursuant to 28 U.S.C. §1446(a) and (b);

        4.      Defendant/Petitioner is informed and believes and thereon alleges that there has

been no further proceedings or papers filed in said action;

        5.      This action is a civil action of which this Court has original jurisdiction under the

provisions of 28 U.S.C.A. §1332 and is one which may be removed to this Court by

Defendant/Petitioner pursuant to the provisions of 28 U.S.C.A. §1441(a)(b) in that it is a civil

action which allegedly arises out of a dispute involving diverse parties where the amount in

controversy exceeds the sum or value of $15,000.00 due to the Plaintiff undergoing ongoing

medical care from a June 25, 2018 incident whereby she slipped and fell resulting in permanent

injuries with significant medical care. The injuries alleged by Plaintiff include acute, permanent

physical injuries. Plaintiff has claimed in excess of $15,000.00 in damages in the Complaint

plus a claim of past and future pain and suffering, medical care and a possible wage loss. All of

this resulted after the subject accident and this Court has original jurisdiction over the claims set

forth in Plaintiff's Complaint.

       6.      A copy of Defendant/Petitioner's Notice of Removal of the above-entitled action

to the United States District Court for the District of Nevada, together with copies of the

Summons and Complaint have been deposited with the Deputy Clerk in the Clerk's office for

the Eighth Judicial District Court of the State of Nevada on July 7, 2020. (See, copy of Notice

of Filing Petition for Removal attached hereto as Exhibit "C");

                                               2
                   Case 2:20-cv-01263-JAD-EJY Document 1 Filed 07/07/20 Page 3 of 6




                           7.     Copies of all pleadings and papers served upon Defendant in the above-entitled

                   action are filed herewith; and

                          8.      This Petition is filed with the Court within thirty (30) days after receipt by

                   Defendant/Petitioner herein of the Complaint in the above-entitled action.

                          WHEREFORE, Defendant/Petitioner prays that the above-entitled action be removed

                   from the Eighth Judicial District Court of the State of Nevada in and for the County of Clark to

                   this Court.

                          DATED this          day of July, 2020.

                                                        OLSON CA ON GORMLEY & STOBERSKI



  2
                                                        MICHAEL A. FEDERICO, ESQ.
  o                                                     Nevada Bar No. 005946
  cno.g1
                                                        9950 West Cheyenne Avenue
;2._32.gg                                               Las Vegas, Nevada 89129
COE-("3"„i,
                                                        Attorneys for Defendant
      v;a                                               COSTCO WHOLESALE CORPORATION
  Zo
  Z           T
  eg          oo
              rn
  o




                                                               3
                          Case 2:20-cv-01263-JAD-EJY Document 1 Filed 07/07/20 Page 4 of 6




                                               AFFIDAVIT OF MICHAEL A. FEDERICO, ESQ.
                      2
                          STATE OF NEVADA
                      3                                  ) ss:
                          COUNTY OF CLARK                )
                      4
                                 MICHAEL A. FEDERICO, ESQ., being first duly sworn deposes and says:
                      5

                      6          1.      That your affiant is an attorney duly licensed to practice law in the State of

                      7   Nevada and in the United States District Court, District of Nevada, and that he is a member of
                      8
                          the law firm of OLSON CANNON GORMLEY & STOBERSKI, maintaining offices at 9950
                      9
                          West Cheyenne Avenue, Las Vegas, Nevada 89129;
                     10
                                 2.      That your affiant is the attorney for Defendant COSTCO WHOLESALE
                     11

                     12   CORPORATION and makes this affidavit on behalf of the Defendant herein and that affiant has

  00
                     13   prepared and read the foregoing notice and knows the matters set forth and contained therein to

  0   „        A 14
               °

    z
               00
                          be true and correct to the best of affiant's knowledge and belief;
  14 =
          00         15
                                 3.      Your affiant further states that on July 7, 2020, he caused to be filed with the
        RE
  c,     z           16
° 0 SD
      r,                  Clerk of the Eighth Judicial District Court, a copy of Defendant's Petition for Removal of Civil
-'8i3'>"
  z
           ,•1       17
               T4'
                     18   Action of the above-entitled action to the United States District Court for the District of Nevada
  o
  0                  19   at Las Vegas, together with all exhibits, by depositing such copies with the Deputy Clerk in the
                     20
                          Clerk's office for the Eighth Judicial District Court of the State of Nevada at the office of the
                     21
                          County Clerk, Clark County Courthouse, Las Vegas, Nevada 89101; and
                     22
                          ///
                     23

                     24   ///

                     25   ///
                     26
                          ///
                     27
                          ///
                     28
                                                                       4
                      Case 2:20-cv-01263-JAD-EJY Document 1 Filed 07/07/20 Page 5 of 6




                  1          4.       That your affiant caused to be served a Notice of Removal on Farhan R. Naqvi,
                  2
                      Esq. and Paul G. Albright, Esq. of Naqvi Injury Law, 9500 W. Flamingo Rd., Ste. 104, Las
                  3
                      Vegas, NV 89147, attorney of record for the Plaintiff in the above-entitled action by depositing
                  4
                      the same in the United States mail on July 7, 2020.
                  5

                  6
                                                                                           ■••7
                                                                                          Z.

                  7
                                                                        MICAAEL A. FEDERICO, ESQ.
                  8

                  9   Subscribed and sworn before me
                      this- day of         u                                2020.
                 10

                 11

                 12    oC)
                         _tee(       f .44,1    Ak#
                      N0d,ARY PUB IC in a d for said
                 13   County and State
 cn



 o          00
                 14
 cn      „ cr,                     E. JANE HOLLINGSWORTH
         >
      t <0. —    15                Notary Public-State of Nevada
                                       APPT. NO. 94-0792-1
        FLS:a                      My Appt. Expires February 28, 2021
                 16
J..zdz3e
       >e, 17
  z    2 CD
 Z         'T
                 18
 o
 .7
                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
                                                                        5
Case 2:20-cv-01263-JAD-EJY Document 1 Filed 07/07/20 Page 6 of 6




                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this      7%-day of July, 2020, I sent a true and correct copy
of the above and foregoing PETITION FOR REMOVAL OF CIVIL ACTION to the parties

listed below via the EFP Program, pursuant to the Court's Electronic Filing Service Order

(Administrative Order 14-2) effective June 1, 2014, and or mailed:

Farhan R. Naqvi, Esq.
Paul G. Albright, Esq.
Naqvi Injury Law
9500 W. Flamingo Rd., Ste. 104
Las Vegas, NV 89147
P: (702) 553-1000
F: (702) 553-1002
naqvi@naqvilaw.com
paul@naqvilaw.com
Attorneys for Plaintiff



                      An Employee of Olon Cannon Gorin
                                                     - /&
                                                       y —Stober-ski____




                                           6
